

117 HRES 285 IH: Supporting the goals and ideals of “Financial Literacy Month”.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 285IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Beatty (for herself, Mr. Stivers, and Ms. Titus) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of Financial Literacy Month.Whereas according to the Federal Deposit Insurance Corporation (referred hereinafter as the FDIC), at least 25.2 percent of households in the United States, or nearly 32,600,000 households with approximately 63,000,000 adults, are unbanked or underbanked and therefore have not had an opportunity to access savings, lending, and other basic financial services;Whereas according to the 2018 Consumer Financial Literacy Survey final report of the National Foundation for Credit Counseling—(1)only 41 percent of adults in the United States have a budget;(2)79 percent of adults in the United States acknowledged that they could benefit from additional advice and answers to everyday financial questions from a professional;(3)1 in 4 adults in the United States admitted they do not pay all their bills on time; and(4)61 percent of adults have had credit card debt in the past 12 months and most have done nothing to obtain a lower interest rate for their credit card debt;Whereas the Report on the Economic Well-Being of U.S. households by the Federal Reserve Bank of New York found that 40 percent of adults could not cover a $400 emergency expense without borrowing or selling something of value;Whereas according to the statistical release of the Board of Governors of the Federal Reserve System for the fourth quarter of 2018 entitled Financial Accounts of the United States: Flow of Funds, Balance Sheets, and Integrated Macroeconomic Accounts, outstanding household debt in the United States was $15.6 trillion;Whereas according to the 2018 Survey of the States: Economic and Personal Finance Education in Our Nation’s Schools, a biennial report by the Council for Economic Education—(1)only 22 States require students to take an economics course as a high school graduation requirement; and(2)only 17 States require students to take a personal finance course as a high school graduation requirement, either independently or as part of an economics course;Whereas according to the Gallup-HOPE Index, only 52 percent of students in the United States have money in a bank or credit union account;Whereas expanding access to the safe, mainstream financial system will provide individuals with less expensive and more secure options for managing finances and building wealth;Whereas quality personal financial education is essential to ensure that individuals are prepared—(1)to manage money, credit, and debt; and(2)to become responsible workers, heads of household, investors, entrepreneurs, business leaders, and citizens;Whereas increased financial literacy empowers individuals to make wise financial decisions and reduces the confusion caused by an increasingly complex economy;Whereas a greater understanding of, and familiarity with, financial markets and institutions will lead to increased economic activity and growth; andWhereas, in 2003, Congress—(1)determined that coordinating Federal financial literacy efforts and formulating a national strategy is important; and(2)in light of that determination, passed the Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et seq.), establishing the Financial Literacy and Education Commission: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of Financial Literacy Month to raise public awareness about—(A)the importance of personal financial education in the United States; and(B)the serious consequences that may result from a lack of understanding about personal finances; and(2)calls on the Federal Government, States, localities, schools, nonprofit organizations, businesses, and the people of the United States to observe Financial Literacy Month with appropriate programs and activities.